               Case 4:20-cv-02058-ACA Document 38 Filed 03/19/21 Page 1 of 3                                    FILED
                                                                                                       2021 Mar-19 PM 02:55
                                                                                                       U.S. DISTRICT COURT
                                                                                                           N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                    MIDDLE DIVISION

    LAKEISHA EZELL,                                      )
                                                         )
           Plaintiff,                                    )
                                                         )           Case No. 4:20-CV-2058-ACA
    v.                                                   )
                                                         )
    JEFFERSON DUNN, et al.,                              )
                                                         )
           Defendants.                                   )

                        UNOPPOSED MOTION FOR EXTENSION OF TIME

          Comes Now Defendants Jefferson S. Dunn (“Commissioner Dunn”), Grantt Culliver

(“Culliver”), Jeffery A. Williams (“Williams”), Edward Ellington (“Ellington”), Anthony Brooks

(“Brooks”), and Gwendolyn Givens (“Givens,” and collectively with Dunn, Culliver, Williams,

Ellington, and Brooks, the “ADOC Officials”), hereby respectfully request the Court enter an order

granting the ADOC Officials until April 2, 2021, to respond to Plaintiff’s Amended Complaint.1

As grounds for and in support of this Motion, the ADOC Officials state as follows:

          1.       On December 14, 2020, Plaintiff filed her Complaint, joining seventeen (17)

individuals (including former Alabama Department of Corrections [“ADOC”] employees) as

defendants. (Doc. 1).

          2.       On January 28, 2021, Commissioner Dunn, Williams, and Ellington, requested the

Court enter an order granting them until March 1, 2021, to respond to the Complaint. (Doc. 15).

The Court granted the motion in a text order on February 2, 2021. (Doc. 18).

          3.       On February 25, 2021, the Court struck Plaintiff’s Complaint and ordered Plaintiff

to file an amended Complaint on or before March 12, 2021. (Doc. 30).



1
    By filing this Motion, the ADOC Officials do not waive, and expressly preserve, all Rule 12(b) defenses.
            Case 4:20-cv-02058-ACA Document 38 Filed 03/19/21 Page 2 of 3




       4.       Plaintiff filed her Amended Complaint on March 12, 2021. (Doc. 34).

       5.       Commissioner Dunn, Culliver, Ellington, and Brooks must respond to Plaintiff’s

Amended Complaint on or before March 26, 2021.

       6.       Plaintiff executed service on Givens on March 17, 2021. (Doc. 36). Her deadline

to respond to the Amended Complaint is April 7, 2021.

       7.       The undersigned counsel would prefer to file a single response on behalf of the

ADOC Officials rather than separate responses.

       8.       The granting of this extension will not unduly prejudice the Plaintiff.

       9.       The undersigned conferred with Plaintiff’s counsel and Plaintiff’s counsel does not

oppose the granting of this motion.

       WHEREFORE, PREMISES CONSIDERED, the ADOC Officials respectfully request that

this Court issue an order setting a deadline of April 2, 2021, for the ADOC Officials to respond to

Plaintiff’s Amended Complaint.


       Dated: March 19, 2021.
                                              /s/ William R. Lunsford
                                              William R. Lunsford
                                              Attorney for the ADOC Officials

William R. Lunsford
Stephen Rogers
La Keisha W. Butler
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street, S.W.
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com




                                                 2
          Case 4:20-cv-02058-ACA Document 38 Filed 03/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all parties in this matter,
including without limitation the following, by the Court’s CM/ECF system or by U.S. Mail on this
the 19th day of March, 2021:

  Ruth Z. Brown                                        Robert F. Northcutt
  Megan Pierce                                         James N. Walter, Jr.
  LOEVY & LOEVY                                        C. Richard Hill, Jr.
  311 N. Aberdeen, 3rd Floor                           CAPELL & HOWARD P.C.
  Chicago, IL 60607                                    150 South Perry Street (36104)
  T: (312) 243-5900                                    P.O. Box 2069
  F: (312) 243-5902                                    Montgomery, AL 36102-2069
  E: ruth@loevy.com                                    T: (334)241-8043
  E: megan@loevy.com                                   F: (334)-241-8243
                                                       E: bob.northcutt@chlaw.com
  Anil A. Mujumdar                                     E: jimmy.walter@chlaw.com
  DAGNEY JOHNSON LAW GROUP                             E: rick.hill@chlaw.com
  2170 Highland Avenue, Suite 250
  Birmingham, AL 35205                                 Attorneys for Carl Sanders, Gary Malone,
  T: (205) 590-6986                                    Kevin White, Carla Graham, Neketris
  F: (205) 809-7899                                    Estelle, Larry Baker, and Tanya Ary
  E: anil@dagneylaw.com

  Attorneys for Plaintiff


                                               /s/ William R. Lunsford
                                               Of Counsel




                                                  3
